Citation Nr: 0937348	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  05-30 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

1.  Entitlement to a disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for headaches, to 
include migraine headaches.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel

INTRODUCTION

The Veteran had active duty for training from May 1988 to 
September 1988 and served on active duty from September 1990 
to August 1991, with service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2002, the RO denied service connection for 
migraine headaches and granted service connection for PTSD 
with a 10 percent rating.  The Veteran initiated an appeal 
and, after further development a statement of the case was 
issued in April 2003.  He did not respond with a timely 
substantive appeal.  38 U.S.C.A. § 7105(d)(3) (West 2002); 
38 C.F.R. § 20.302(b) (2008).  The September 2002 was thus 
final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. 
§§ 19.32, 20.1103 (2008).  However, the claim can be reopened 
if VA receives new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  

In January 2004, the Veteran asked that the claim be 
reopened.  In a September 2004 rating decision, the RO found 
that new and material evidence had not been received to 
reopen the claim.  But in the June 2005 statement of the 
case, the RO found that new and material evidence had been 
received to reopen the claim, considered the claim on the 
merits, and continued the denial.  

The United States Court of Appeals for the Federal Circuit 
has held that this is a jurisdictional matter.  That is, no 
matter how the RO developed the claim, VA has no jurisdiction 
to consider the claim unless the appellant submits new and 
material evidence.  Therefore, the first determination which 
the Board must make, is whether the Veteran has submitted new 
and material evidence to reopen the claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  For the following 
reasons, the Board agrees with the RO that new and material 
evidence has been received and the claim should be reopened 
and considered on a de novo basis considering all evidence of 
record.  

The record at the time of the September 2002 decision 
included the following VA clinical records.  On April 1, 
1999, the Veteran complained of a headache and said it had 
been going on since 1990.  Light and noise made the headache 
worse.  It was accompanied by nausea and on-and-off vomiting.  
He was noted to have a history of migraine type headaches 
affecting the right side of his head.  Photophobia was also 
noted.  The assessment was a migraine headache.  In August 
1999, the Veteran's medical history was noted to be 
significant for questionable migraine headaches, but no 
current symptoms were reported.  In March 2000, the Veteran 
was seen at the VA mental health clinic.  A history of 
intractable common migraine was recorded and there was an 
assessment of migraine headaches.  However, the subjective 
symptoms reported by the Veteran did not include any 
headaches.  On the July 2002 VA PTSD examination, the Veteran 
reported that he had migraine headaches since his return from 
the Persian Gulf.  There were no further details and no 
diagnosis.  The Veteran failed to report for a VA neurologic 
examination for his migraine claim.  Thus, the evidence of 
record at the time of the September 2002 decision was 
extremely sketchy and, while the Veteran gave a history of 
headaches, it was not clear that they were actually migraines 
or that they presented a continuing, chronic disability.  

Since the September 2002 decision, additional records have 
been received.  The problem list, as repeated through out the 
VA notes continued to list intractable migraine as a problem.  
A clinical note dated in December 2003 shows the Veteran 
complained of anger problems with headaches.  He thought it 
was a tension headache related to his PTSD.  He had no 
headache at the time of the visit.  On a clinic visit in 
early January 2004, the Veteran complained of tension 
headaches, increased anger, and PTSD symptoms.  The 
assessment was tension headaches.  On a mental health 
consult, later in January 2004, the Veteran reported that he 
had been having a lot more headaches lately.  The diagnosis 
was PTSD.  On the February 2004 VA examination, it was 
mentioned that the Veteran had some headaches.  

The Board must consider all bases for a claim reasonably 
raised by the record.   See Solomon v. Brown, 6 Vet. App. 
396, 400 (1994); EF v. Derwinski, 1 Vet. App. 324, 326 
(1991); Myers v. Derwinski, 1 Vet. App. 127, 130 (1991).  The 
evidence received since the September 2002 RO decision 
essentially raises new and broader claims pertaining to 
headaches.  

Since we have varying diagnoses and the Veteran relates them 
to service or to his service-connected PTSD, a medical 
examination and opinion should be obtained.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  

If the headaches are part of the service-connected PTSD, it 
could affect the rating of the PTSD, therefore the rating for 
PTSD is inextricably intertwined and must also be remanded.  

Also, the records appear to be incomplete.  A May 2008 VA 
examination refers to the Veteran being seen at a VA 
outpatient mental health clinic in May 2005, and 3 times in 
2006, in August, October, and November.  The May 2005 notes 
are in the record, but our search of the file does not 
disclose mental health clinic records for 2006.  It appears 
that the recent development focused on the Veteran's knee 
claim and that the records obtained, including clinical 
notes, were limited to orthopedic records.  A complete copy 
of all records should be obtained to assess the PTSD symptoms 
and the claimed headaches.   

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should obtain a complete copy of 
the Veteran's VA clinical records, 
including mental health clinic records, 
since May 2005, and associate them with 
the claims folder.  

2.  After the above requested records 
have been associated with the claims 
folder, the RO should schedule the 
Veteran for a neurologic examination to 
determine the nature and extent of his 
claimed headaches.  The claims file 
should be made available to the 
examiner for review in conjunction with 
the examination.  Any tests or studies 
that may be deemed appropriate should 
be done.  The examiner should provide a 
complete explanation in response to the 
following:

a.  What is the correct current 
diagnosis for the Veteran's claimed 
headaches?  If no disorder is found the 
examiner should so state.  

b.  Are the Veteran's headaches, at 
least as likely as not due to the 
service-connected PTSD?  

c.  Are the Veteran's headaches, at 
least as likely as not due to the 
Veteran's active service?  

d.  Are the Veteran's headaches at 
least as likely as not due to an 
undiagnosed illness?  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against causation.  

3.  Thereafter, the RO should readjudicate 
these claims in light of any evidence 
added to the record.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




